DETAILED ACTION
Claims 1 and 3-8 are pending.  Claim 2 is cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the claim amendments in this examiner’s amendment was given via phone by Tetsu Yoshida (Reg. No. 70,278) on February 10, 2021.
The application has been amended as follows:
TitleMACHINE TOOL AND MACHINE TOOL MANAGEMENT DEVICE WITH TOOL STATE DISPLAY

Listing of Claims:

a display controller controlling a display to display tool information related to one or more tools attached to each of the plurality of tool stations, 
and to switch, on a single screen, between a deployed state of deploying and displaying tool information related to all tools attached to a predetermined tool station, and a folded state of folding and displaying tool information related to only one predetermined tool among the all tools attached to the predetermined tool station, 
wherein the display controller controls, in the folded state, the display to display, with 
2. (Canceled)  
3. (Previously presented) The tool management device according to claim 1, wherein when a machining program for controlling the machine tool is selected, the display controller controls the display to display a tool station to which a tool designated by the 2/9Serial No.: 16/058,318Attorney Docket No. 9069/0002PUS1 machining program is attached in the deployed state, and a tool station to which a tool being used in machining is attached in the deployed state when the machining program is executed.  
4. (Previously presented) The tool management device according to claim 1, wherein the display controller compares all tools designated by a machining program for controlling the machine tool with all the tools attached to the predetermined tool station, and controls the display to display a warning when a tool necessary for the machining program is not attached to the predetermined 
5. (Previously Presented) The tool management device according to claim 1, wherein the tool information is associated with cutting edge information related to one or more cutting edges attached the respective tools, and every time when a display area for designating an appropriate tool is selected, the display controller switches between a deployed state of deploying and displaying cutting edge information related to all cutting edges attached to the selected tool, and a folded state of folding and displaying only cutting edge information related to a predetermined cutting edge, to control the display to display the selected state in an identical screen.  
6. (Original) A machine tool comprising the tool management device according to claim 1.  
7. (Previously presented) The tool management device according to claim1, wherein the turret holds the tools in the plurality of tool stations and changes a position of the plurality of tool stations so as to use a tool attached to one of the plurality of tool stations for machining.  
8. (Previously presented) The tool management device according to claim l, wherein a turret controller rotates the turret to move the predetermined tool station to a predetermined position where the predetermined tool can be changed.
REASONS FOR ALLOWANCE
After a thorough search, examination, persuasive amendment and arguments and in light of the prior art made of record, claims 1 and 3-8 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119